IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


REBECCA MCGARRY AND PETER                  : No. 846 MAL 2015
MCGARRY W/H                                :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
PHILLY ROCK CORP. AND PRG                  :
CLIMBING CENTER, INC. AND                  :
PHILADELPHIA ROCK GYM, INC. AND            :
PRG HOLDINGS, INC.                         :
                                           :
                                           :
PETITION OF: REBECCA MCGARRY               :


                                      ORDER



PER CURIAM

       AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.